Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claims 14-17, 20-30 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-17 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over KAMOUN et al. (USPGPUB 2016/0175769) in view of DUBOIS (USPGPUB 2015/0315506).
Regarding claims 14, 22, and 25, KAMOUN et al. teach chemical compositions for scavenging sulfur compounds including H2S and mercaptans from gaseous sulfur-containing streams.  
The chemical composition comprises multiple components and at least one scavenger for scavenging the sulfur-containing compound and at least one hygroscopic agent.
The scavenger is taught to include bisoxazolidines.  (Para 41)
The at least one scavenger may be present in the multi-component scavenger system is in an amount greater than about 20% by weight.  (from 19-99% of oxazolidine compound) 
A prima facie case of obviousness exists wherein the claimed ranges overlap.
The hygroscopic agent is taught to reduce the evaporation rate of water found in the sulfur-containing compound scavenger.  
The effect is taught to increase diffusion rate of H2S to increase efficiency of the scavenger.  (Para 47)
A surfactant may also be present.  (Para 54)
The surfactant also acts to reduce the evaporation rate of water. 
The surfactant would also be expected to increase efficiency of the scavenger. 
The surfactants (additives) include polyoxyethylene glycol sorbitan alkyl esters, and sorbitan alkyl esters.  (Para 54)
The surfactants may be present in the multi-component scavenger system in an amount of greater than 1% by weight.  (from 1 to 50% by weight of additive)  
A prima facie case of obviousness exists wherein the claimed ranges overlap.
KAMOUN et al. do not explicitly teach the ratio of the scavenger (bisoxazolidine) to the surfactants (additive) present.  
However, it has been held that wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.
KAMOUN et al. do not explicitly teach the details of the surfactants.
However, DUBOIS teaches additives for improving the resistance to wear and lacquering of fuels of the gas oil or bio gas oil type.
The anti-lacquering additives comprise at least one additive which comprises at least 50% by mass of partial polyol ester(s), said polyol esters comprising X ester units, y hydroxylated units and Z ether units, x, y and z being integers such that x varies from 1 to 10, y varies from 1 to 10, and z varies from 0 to 6, preferably x varies from 1 to 10, y varies from 3 to 10, and z varies from 0 to 6. (Para 39)
It would be obvious to one of ordinary skill in the art to add the anti-lacquering additive that DUBOIS teaches as the surfactant in KAMOUN et al.  
Furthermore, when the hydrocarbon to be treated is a gas oil type as taught in DUBOIS, there would be added motivation to add the anti-lacquering that DUBOIS teaches to improve resistance to wear and lacquering. 
The anti-lacquering additives prevent surface deposits.  
Regarding claim 15, KAMOUN et al. teach the scavenger includes bisoxazolidines.  (Para 41)
Regarding claim 16, DUBOIS teaches polyols that include sorbitol and sorbitan.  (Para 45)
Regarding claim 17, DUBOIS teaches partial polyol esters that are preferably partial sorbitan oleate.  (Para 45)
Regarding claim 20, KAMOUN et al. teach that a solvent may be added.  (Para 52)
Regarding claim 21, the at least one scavenger may be present in the multi-component scavenger system is in an amount greater than about 20% by weight.  (from 19-99% of oxazolidine compound) 
The surfactants may be present in the multi-component scavenger system in an amount of greater than 1% by weight.  (from 1 to 50% by weight of additive)  
The solvent may be present in the multi-component scavenger system in an amount of greater than 1% by weight.  (Para 53)
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 30, the solvent may be present in the multi-component scavenger system in an amount of greater than 1% by weight.  (Para 53)
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 23, KAMOUN et al. teach treatment of hydrocarbon streams.  (Para 39)
Regarding claim 24, KAMOUN et al. teach crude oil streams.  (Para 39)
Regarding claim 26, KAMOUN et al. teach that the ratio of the multi-component scavenger system to the contaminant (H2S) may be up to about 10 times.
A prima facie case of obviousness exists wherein the claimed ranges overlap.  
Regarding claim 27, DUBOIS teaches polyols that include those derived from carbohydrates, such as sucrose and fructose.  (Para 44) 
Regarding claims 28 and 29, DUBOIS teaches partial polyol esters that are preferably partial sorbitan oleate.  (Para 45)

Response to Arguments
Applicant’s arguments regarding the combination of oxazolidine and an additive such as sorbitan oleate resulting in a synergistic effect have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KAMOUN et al. (USPGPUB 2016/0175769) in view of DUBOIS (USPGPUB 2015/0315506).
KAMOUN et al. teaches known H2S scavengers include bisoxazolidines.  KAMOUN et al. teach that reducing the evaporation rate of water found in the sulfur-containing compound scavenger.  The effect is taught to increase diffusion rate of H2S to increase efficiency of the scavenger.  KAMOUN et al. further recognizes that a surfactant such as sorbitan alkyl esters can reduce the evaporation rate of water.  The synergistic effect would be obvious to one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MENDENDEZ et al. (USPGPUB 2013/0004393) teach a synergistic method for enhanced H2S/Mercaptan scavenging that includes a nitrogen-containing scavenger and the use of a dialdehyde.  
Surfactants, such as polyoxyethylene glycol sorbitan alkyl esters and sorbitan alkyl esters, are taught to help disperse the H2S/mercaptan scavengers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771